Citation Nr: 1433818	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-31 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1970.   
This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified on this matter at a hearing before the undersigned Veterans Law Judge in August 2011.  A transcript of the hearing is in the Veteran's file. 

In August 2011, the Board remanded the case for further development.

In October 2012, the agency of original jurisdiction (AOJ) granted service connection for hypertensive vascular disease and chronic obstructive pulmonary disorder, which had previously been on appeal.  As the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In May 2013, the Veteran filed a claim for service connection for carotid artery stenosis.  As no action has been taken on this claim, it is referred to the AOJ.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The November 2011 remand directed that the Veteran undergo a VA examination in order to ascertain whether his GERD was caused or aggravated by a service-connected disability, or by the medications used to treat those disabilities.  

A March 2012 examination found that because GERD results from one of three physical defects of the gastroesophageal junction, the disease could not be related to a service-connected disability or to medications used to treat them.  The report does not state why a service-connected disability, or the medication used to treat a service-connected disability, did not contribute to the development of such a defect.  Thus, the record as it stands is inadequate to decide the claim, and a supplemental VA opinion must be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA opinion must be obtained.  

Updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Tennessee Valley VA Healthcare System since February 2013.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Request an opinion from an appropriate medical professional as to the etiology of the Veteran's GERD.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that GERD, or a physical defect of the gastroesophageal junction which resulted in GERD, was caused or aggravated by a service-connected disability or disabilities, or whether it was caused or aggravated by medications used to treat a service-connected disability or disabilities.   

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



